DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claim 1-8 in the reply filed on 02/11/2021 is acknowledged.
This application is in condition for allowance except for the presence of claims 9-20 directed to inventions non-elected without traverse.  Accordingly, claims 9-20 have been cancelled.

Allowable Subject Matter
Claims 1-8 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest the Applicants’ claimed method as recited in claim 1.  The closest prior art to the Applicants’ claimed invention are Salu et al. (US 2018/0195010), Alshehri (Modeling and Optimization of Desalting Process in Oil Industry, University of Waterloo thesis 2009), Al Seraihi et al. (US 2019/0062645), Prasad et al. (US 9255228) & Lee et al. (US 2016/0186562).
Salu et al. teach a computer-implemented method (see i.e., “The PLC 120 can comprise a programmable drive and/or sampling control system [...] The system can further include a 
(i) determining demulsifier automation parameters for automating demulsifier injection points of a wet crude handling facility (see “Another example embodiment is a method for optimizing demulsifier injection rate in a GOSP” ¶ 0005, see also “The objective of primary demulsifier injection 62 is to provide adequate amount of demulsifier chemical to the wet crude 10 stream at inlet 12 of the plant 100 that will be enough to achieve the required dehydrated/desalted crude specifications under normal operating conditions [...] The objective is to identify the optimum operating condition that will minimize use of the demulsifier chemical to the lowest level possible” ¶ 0025, 0027, i.e. the objective is to identify the optimal demulsifier automation parameters);
(ii) the determining including performing of inlet demulsifier automation parameters (see “The method includes reading a demulsifier dosage rate for a crude inlet to the plant, reading a wet crude flow rate for the crude inlet to the plant, reading a first primary demulsifier injection rate for the crude inlet to the plant” ¶ 0005 and see also “The method includes reading a demulsifier dosage rate for a crude inlet to the plant at step 502” ¶ 0076 & Figs. 5A - 5C);
(iii) performing the demulsifier automation of the wet crude handling facility (see “systems for automating injection rates of demulsifiers” ¶ 0003), including, for each demulsifier: identifying a current state of the demulsifier, the identifying based on the demulsifier automation parameters (see “The method also includes determining, at steps 518, 522, 530, 538, 543, 550 if the current value of basic 
(iv) determining demulsifier calculation input parameters (see “BS& W is one of the key product specifications of the crude from dehydration process and may serve as a good control input parameter for varying the rate of demulsifier injection” ¶ 0046);
(v) calculating, using the determined demulsifier calculation input parameters, a demulsifier dosage rate (see “the system determines a third primary demulsifier injection rate based on the first primary demulsifier injection rate, the demulsifier dosage rate, and the wet crude flow rate, at steps 510” ¶ 0077 & Figs. 5A - 5C);
(vi) applying, to the demulsifier and based on the current state, a state dependent dosage multiplication factor based on the calculated demulsifier dosage rate (see blocks 510, 524, 532, 544, 552 in Figs. 5A - 5C, in which the value of Q’d is calculate by applying a specific multiplier, such as +0.5, +0.15, +0.10, -0.10, -0.25, which depends on the state of the system).

Alshehri (Modeling and Optimization of Desalting Process in Oil Industry, University of Waterloo thesis 2009), Al Seraihi et al. (US 2019/0062645), Prasad et al. (US 9255228) & Lee et al. (US 2016/0186562) teach a method of process optimization.

However, the prior art fail to teach or fairly suggest the Applicants’ claimed computer-implemented method, comprising: determining demulsifier automation parameters for automating demulsifier injection points of a wet crude handling facility, the determining . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798